Exhibit 10.6

LOGO [g23520g73q15.jpg]

SEVERANCE PAY AGREEMENT

FOR KEY EMPLOYEE

Reference is made to that certain agreement entered into as of April 21, 2003,
as amended on December 20, 2006, and November 14, 2007, (collectively the
“Agreement”) between Asbury Automotive Group, Inc. and its subsidiaries and
affiliates (“Asbury” or the “Company”) and Philip Johnson (“Executive”), a key
employee of Asbury, which provides for an agreed-upon compensation in the event
of a Termination (as such term is defined in this Agreement) of Executive’s
employment with Asbury. The parties hereto agree to amend and restate such
Agreement as hereinafter provided, as of April 29, 2009.

 

1. Severance Pay Arrangement

If a Termination of Executive’s employment occurs at any time during Executive’s
employment, Asbury will pay Executive 12 months of Executive’s base salary as of
the date of Termination as Severance Pay (as such term is defined in this
Agreement). Payment (subject to required withholding) will be made by Asbury to
Executive in a lump sum within 30 days of Termination.

If Executive participates in a bonus compensation plan at the date of
Termination, the Company shall pay Executive a pro rata bonus for the year of
the Termination equal to the amount of the bonus that Executive would have
received if Executive’s employment not been terminated during such year,
multiplied by the percentage of such year that has expired through the date of
Termination. Such bonus shall be paid at such time as bonuses are paid under the
bonus compensation plan to the Company’s other employees whose employment has
not terminated in such year.

In addition, for 12 months following the date of Termination, Executive shall be
entitled to continue to participate at the same level of coverage and Executive
contribution in any health, dental, disability and life insurance plans, as may
be amended from time to time, in which Executive was participating immediately
prior to the date of Termination. Such participation will terminate 30 days
after Executive has obtained other employment under which Executive is covered
by equal benefits. Executive agrees to notify Asbury promptly upon obtaining
such other employment. At the end of 12 months, Executive, at his or her option,
may elect to obtain COBRA coverage in accordance with the terms and conditions
of applicable law and Asbury’s standard policy.

Notwithstanding anything herein to the contrary, if Executive is determined to
be a “specified employee” within the meaning of Section 409A of the Internal
Revenue



--------------------------------------------------------------------------------

Code of 1986, as amended (the “Code”) and if one or more of the payments or
benefits to be received by Executive pursuant to this Agreement would be
considered deferred compensation subject to Section 409A of the Code, then no
such payment shall be made or benefit provided until six (6) months following
Executive’s date of Termination.

The amounts payable under this Section 1, to the extent modified under
Section 2, shall constitute “Severance Pay” under this Agreement.

 

2. Change of Control Arrangement

In the event that a Termination occurs at any time within two years after a
“Change of Control,” which is defined in accordance with the definition of such
term in Asbury’s 2002 Equity Incentive Plan, as such plan may be amended from
time to time, then (1) the term “12 months” in the first and third paragraphs of
Section 1 of this Agreement shall be replaced with “36 months” and (2) the term
“one year” in Section 6 of this Agreement shall be replaced with “36 months.”

 

3. Definition of Termination Triggering Severance Pay

A “Termination” triggering the Severance Pay set forth above in Sections 1 and 2
is defined as a termination of Executive’s employment with Asbury, which
constitutes a “separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (1), by Asbury without Cause (as such term is defined in
this Agreement), or (2) by Executive because of (x) a material change in the
geographic location at which Executive must perform Executive’s services (which
shall in no event include a relocation of Executive’s current principal place of
business to a location less than 50 miles away), (y) a material diminution in
Executive’s base compensation, or (z) a material diminution in Executive’s
authority, duties, or responsibilities (collectively “Good Reason”); provided
that no termination shall be deemed to be for Good Reason unless (i) Executive
provides the Company with written notice setting forth the specific facts or
circumstances constituting Good Reason within ninety (90) days after the initial
existence of the occurrence of such facts or circumstances, (ii) the Company has
failed to cure such facts or circumstances within thirty (30) days of its
receipt of such written notice, and (iii) the effective date of the termination
for Good Reason occurs no later than one hundred fifty (150) days after the
initial existence of the facts or circumstances constituting Good Reason. For
avoidance of doubt, a Termination shall not include either (1) a termination of
Executive’s employment by Asbury for Cause or due to Executive’s, death,
disability (as such term is defined in this Agreement), retirement or voluntary
resignation; or (2) the transfer of Executive from Asbury to any of its
affiliates, until such time as Executive is no longer employed by Asbury or any
of its affiliates. If Executive is transferred to an affiliate of Asbury,
references to “Asbury” herein shall be deemed to include the applicable
affiliate to which Executive is transferred.



--------------------------------------------------------------------------------

For the purposes of this Agreement, the definition of “Cause” is:
(a) Executive’s gross negligence or serious misconduct (including, without
limitation, any criminal, fraudulent or dishonest conduct) that is or may be
injurious to Asbury; or (b) Executive being convicted of, or entering a plea of
nolo contendere to, any crime that constitutes a felony or involves moral
turpitude; or (c) Executive’s breach of Sections 4, 5 or 6 below; or
(d) Executive’s willful and continued failure to perform Executive’s duties on
behalf of Asbury; or (e) Executive’s material breach of a written policy of
Asbury.

For purposes of this Agreement, the definition of “disability” is a physical or
mental disability or infirmity that prevents the performance by Executive of his
or her duties lasting (or likely to last, based on competent medical evidence
presented to Asbury) for a continuous period of six (6) months or longer.

 

4. Confidential Information and Nondisclosure Provision

As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, during and after employment with Asbury,
Executive shall agree not to disclose to any person (other than to an employee
or director of Asbury, or to Asbury’s attorneys, accountants and other advisors
or except as may be required by law) and not use to compete with Asbury any
confidential or proprietary information, knowledge or data that is not in the
public domain that was obtained by Executive while employed by Asbury regarding
Asbury or any products, improvements, customers, methods of distribution, sales,
prices, profits, costs, contracts, suppliers, business prospects, business
methods, techniques, research, trade secrets or know-how of Asbury
(collectively, “Confidential Information”). In the event that Executive’s
employment terminates for any reason, Executive will deliver to Asbury on or
before the date of Termination all documents and data of any nature pertaining
to Executive’s work with Asbury and will not take any documents or data or any
reproduction, or any documents containing or pertaining to any Confidential
Information. Executive agrees that in the event of a breach by Executive of this
provision, Asbury shall be entitled to inform all potential or new employers of
such breach and to cease payments and benefits that would otherwise be made
pursuant to Sections 1 and 2 above, as well as to obtain injunctive relief and
damages which may include recovery of amounts paid to Executive under this
Agreement.

 

5. Non-Solicitation of Employees

As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, Executive agrees that during employment
with Asbury and for one year following termination of Executive’s employment for
any reason, Executive shall not directly or indirectly solicit for employment or
employ any person who, at any time during the 12 months preceding the last day
of Executive’s employment, is or was employed by Asbury or induce or attempt to
persuade any Executive of Asbury to terminate their employment relationship.
Executive agrees that in the event of a breach by Executive of this provision,
Asbury shall be entitled to



--------------------------------------------------------------------------------

inform all potential or new employers of such breach and to cease payments and
benefits that would otherwise be made pursuant to Sections 1 and 2 above, as
well as to obtain injunctive relief and damages which may include recovery of
amounts paid to Executive under this Agreement.

 

6. Covenant Not to Compete

As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, while Executive is employed by Asbury and
for one year following termination of Executive’s employment for any reason
(subject to the next paragraph), Executive shall not directly or indirectly
engage in, participate in, represent or be connected with in any way, as an
officer, director, partner, owner, employee, agent, independent contractor,
consultant, proprietor or stockholder (except for the ownership of a less than
5% stock interest in a publicly-traded corporation) or otherwise, any business
or activity which competes with the business of Asbury unless expressly
consented to in writing by the Chief Executive Officer of Asbury (collectively,
“Covenant Not To Compete”).

In the event that Executive’s employment ends for any reason, the provisions of
the Covenant Not To Compete shall remain in effect for 12 months following the
date of Termination except that the prohibition above on “any business or
activity which competes with the business of Asbury” shall be limited to
AutoNation, Inc., Sonic Automotive, Inc., Lithia Motors, Inc., Penske Automotive
Group, Inc., f/k/a/ United Auto Group, Inc., Group One Automotive Inc., and
other competitive groups of similar size. Executive shall disclose in writing to
Asbury the name, address and type of business conducted by any proposed new
employer of Executive if requested in writing by Asbury. Executive agrees that
in the event of a breach by Executive of this Covenant Not To Compete, Asbury
shall be entitled to inform all potential or new employers of such breach and to
cease payments and benefits that would otherwise be made pursuant to Sections 1
and 2 above, as well as to obtain injunctive relief and damages which may
include recovery of amounts paid to Executive under this Agreement.

 

7. Parachute Payment Limitation

Notwithstanding anything in this agreement to the contrary, if any severance pay
or benefits payable under this agreement (without the application of this
Section 7), either alone or together with other payments, awards, benefits or
distributions (or any acceleration of any payment, award, benefit or
distribution) pursuant to any agreement, plan or arrangement with Asbury or any
of its affiliates (the “Total Payments”), would constitute a “parachute payment”
(as defined in Section 280G of the Code, then the following shall occur:

 

  (a)

tax counsel selected by Asbury’s independent auditors and acceptable to
Executive shall compute the net present value to Executive of all the Total
Payments after reduction for the excise taxes imposed by Code Section 4999



--------------------------------------------------------------------------------

and for any normal income taxes that would be imposed on Executive if such Total
Payments constituted Executive’s sole taxable income; and

 

  (b) said tax counsel shall next compute the maximum Total Payments that can be
provided without any such Total Payments being characterized as “Excess
Parachute Payments” (as defined in Code Section 280G) and reduce the result by
the amount of any normal income taxes that would be imposed on Executive if such
reduced Total Payments constituted Executive’s sole taxable income.

If the result derived in clause (a) above is greater than the result derived in
clause (b) above by more than 10% of the result derived in clause (b) above,
then Asbury shall pay Executive the full amount of the Total Payments without
reduction. If the result derived from clause (a) above is not greater than the
result derived in clause (b) above by more than 10% of the result derived in
clause (b) above, then Asbury shall pay Executive the maximum Total Payments
possible without any such Total Payments being characterized as Excess Parachute
Payments. The determination of how such Total Payments will be reduced shall be
made by Executive in good faith after consultation with Asbury.

 

GENERAL PROVISIONS

 

A. Employment is At Will

Executive and Asbury acknowledge and agree that Executive is an “at will”
employee, which means that either Executive or Asbury may terminate the
employment relationship at any time, for any reason, with or without cause or
notice, and that nothing in this Agreement shall be construed as an express or
implied contract of employment.

 

B. Execution of Release

As a condition to the receipt of the Severance Pay payments and benefits
described in Sections 1 and 2 above, Executive agrees to execute a release of
all claims arising out of Executive’s employment or Termination including but
not limited to any claim of discrimination, harassment or wrongful discharge
under local, state or federal law.

 

C. Alternative Dispute Resolution

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration before an arbitrator (who shall be an attorney
with at least ten years’ experience in employment law) in the city where
Executive is located and in accordance with the rules and procedures of the
American Arbitration Association. Each party may choose to retain legal counsel
and shall pay its own attorneys’ fees, regardless of the outcome of the
arbitration. Executive may be required to pay a filing fee limited to the
equivalent cost of filing in the court of jurisdiction. Asbury will pay



--------------------------------------------------------------------------------

the fees and costs of conducting the arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court of jurisdiction.

 

D. Other Provisions

This Agreement shall be binding upon the heirs, executors, administrators,
successors and assigns of Executive and Asbury, including any successor to
Asbury.

The provisions of Sections 4, 5 and 6 shall survive the termination of this
Agreement.

The headings and captions are provided for reference and convenience only and
shall not be considered part of this Agreement.

Any notice or other communication required or permitted to be delivered under
this Agreement shall be (i) in writing, (ii) delivered personally, by nationally
recognized overnight courier service or by certified or registered mail,
first-class postage prepaid and return receipt requested, (iii) deemed to have
been received on the date of delivery or on the third business day after
mailing, and (iv) addressed as follows (or to such other address as the party
entitled to notice shall later designate in accordance with these terms):

 

If to Asbury:

   Asbury Automotive Group, Inc.    c/o General Counsel    2905 Premiere
Parkway, Suite 300    Duluth, GA 30097   

If to Executive:

   To the most recent address of Executive set forth in the personnel records of
Asbury.

This Agreement supersedes any and all agreements between Asbury and Executive
relating to payments upon Termination of employment or Severance Pay and may
only be modified in a writing signed by Asbury and Executive.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

All payments hereunder shall be subject to any required withholding of federal,
state, local and foreign taxes pursuant to any applicable law or regulation.

If any provision of this Agreement shall be held invalid or unenforceable, such
holding shall not affect any other provisions, and this Agreement shall be
construed and enforced as if such provisions had not been included. No provision
of this Agreement shall be waived unless the waiver is agreed to in writing and
signed by Executive and the Chief Executive Officer of Asbury. No waiver by
either party of any breach of, or of compliance with, any condition or provision
of this Agreement



--------------------------------------------------------------------------------

by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder. Notwithstanding
any provision of this Agreement to the contrary, in the event that Asbury
determines that any amounts payable hereunder will be immediately taxable to
Executive under Section 409A of the Code and related Department of Treasury
guidance, Asbury and Executive shall cooperate in good faith to (x) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement and to avoid less favorable accounting or tax consequences for Asbury
and/or (y) take such other actions as mutually determined to be necessary or
appropriate to exempt the amounts payable hereunder from Section 409A of the
Code or to comply with the requirements of Section 409A of the Code and thereby
avoid the application of penalty taxes thereunder.

 

 

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

AGREED TO AS OF April 29, 2009:

 

 

BY EXECUTIVE:    BY ASBURY:          ASBURY AUTOMOTIVE GROUP, INC.         

/s/ Philip R. Johnson

  

/s/ Charles Oglesby

Print Name: Philip R. Johnson    Print Name and Title: Charles Oglesby,
President & CEO

 